DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                          Claim Rejections - 35 USC § 101
2.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a machine learning process (i.e. abstract idea) without any physical method steps.
 Response to Arguments
3.        Applicant's arguments filed 3/3/21 have been fully considered.  Examiner is in agreement with Applicant regarding the rejections under 35 USC 103.  However, Applicant’s arguments regarding the rejection under 35 USC 101 are not persuasive.              Applicant argues that claim 1 has a physical method step in view of “capturing, using a camera positioned within the rice cooker”.  The claimed invention is directed to a machine learning process (i.e. abstract idea) without any physical method.  That is, physical method steps of significance.  In other words, claim 1 and dependent claims are directed to an abstract idea without significantly more.  The computer use of identifying different food components falls under the category of an abstract idea as same is a mental process that is performed by a computer and which may be performed by the human mind. See Electric Power Group v. Alstom, 119 USPQ2d 1739, 1741-42.  The judicial exception 
                                               Conclusion4.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
March 9, 2022